EXHIBIT 21 SUBSIDIARIES OF SPARTAN MOTORS, INC. Name of Subsidiary Jurisdiction of Incorporation Spartan Motors USA, Inc.* South Dakota, United States - Utilimaster Services LLC (100% owned by Spartan Motors USA, Inc.) Delaware, United States - Smeal Holding, LLC Michigan, United States - Smeal SFA, LLC Michigan, United States - Smeal LTC, LLC Michigan, United States - Smeal UST, LLC Michigan, United States *Formerly also did business under the names Crimson Fire, Inc., Crimson Fire Aerials, Inc., Spartan Motors Chassis Inc., Utilimaster Corporation, Luverne Fire Apparatus Co., Ltd. and Quality Manufacturing Inc.
